DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
With respect to Drawings Objections: Applicant’s amendments to the Drawings have overcome the Drawings Objections previously set forth in the Non-Final Office Action dated 08/11/2022.
With respect to Specification Objections: Applicant’s amendments to the Specification have overcome the Specification Objections previously set forth in the Non-Final Office Action dated 08/11/2022. 
With respect to Claim Objections: Applicant’s amendments to the Claims have overcome the Claim Objections previously set forth in the Non-Final Office Action dated 08/11/2022. 
	
Response to Arguments
With respect to 35 U.S.C. 103 Rejection: Applicant(s)’ arguments filed 11/09/2022 have been fully considered but they are not persuasive for the following reasons:
The Applicant(s)’ Argument: (Regarding independent claim 1 and its dependent claims 2-17)
“De Luca is not a proper reference for combination 
Applicant respectfully asserts, as an initial matter, that De Luca is not a proper reference for combination with Hunter since De Luca is nonanalogous art. Applicant also asserts that there is no motivation or, as required under the KSR v. Teleflex ruling (KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, USPQ 2d 1385 (2007) (hereinafter referred to as "KSR"), no apparent reason to combine the references provided by the Office Action. 
In this regard, Applicant respectfully submits that the claimed invention is aimed at employing RF cooking, which is noted in paragraph [0003] of the specification as enabling fine- tuned control of cooking processes, which can lead to superior results in vastly shortened cooking times. However, as further noted at paragraph [0004], the use of RF within an oven can cause arcing when high intensity electric fields are formed at the edges of materials such as metallic objects. Thus, the entire goal of the present invention is to avoid buildup of electric fields in the metallic objects in the oven. 
Meanwhile, quite to the contrary, the entire goal of De Luca is to apply electrical energy to the metal objects in the oven. Indeed, the wire mesh of De Luca is in fact purposely provided with electricity in order to provide the method of heat transfer through the wires. The application of electrical energy, on purpose, to the wires of a wire mesh in an RF oven would form higher intensity electric fields and dramatically decrease any possible margin to avoid arcing. Indeed, De Luca would be the absolute last place, any inventor looking to cook with RF would look since combining the energy application of De Luca to the wire mesh would be catastrophic for the oven in terms of the facilitation of more arcing, not less. Accordingly, it is clear that the problem to be addressed in the art of the claimed invention is entirely different than that of De Luca, and the problems are not only distinctly remote from each other, but at completely contrary purposes. 
Nevertheless, Applicant recognizes that KSR changed the standard with regard to the reliance on references in fields different from that of the claimed invention. In particular, although a reference relied upon under 35 U.S.C. §103 must still be analogous art, as stated in MPEP 2141.01(a) referring to the KSR decision, "a reference in a field different from that of applicant's endeavor may be reasonably pertinent if it is one which, because of the matter with which it deals, logically would have commended itself to an inventor's attention in considering his or her invention as a whole". Given the clear difference between the types of problems faced in the claimed invention as opposed to the problem faced in De Luca, and the fact that De Luca would clearly exacerbate the problem the inventors faced, Applicant respectfully submits that there would be no logical reason for one skilled in the art faced with the problem of avoiding arcing in an oven with RF cooking to consider a reference regarding applying electrical energy to a wire mesh in the oven to be reasonably pertinent. Therefore, De Luca is also not reasonably pertinent to the particular problem with which the inventor was concerned. Thus, De Luca is not analogous art and, therefore, cannot be relied upon to support an obviousness rejection under 35 U.S.C. §103. 
Furthermore, as stated in MPEP 2141.01(a) citing KSR, "any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed." However, the reason provided by the Examiner, namely that it would have been obvious by one having ordinary skill in the art to combine the teachings of Hunter and De Luca "to provide evenly distributed heat" and "to provide radio frequency energy into the respective zones in a selected pattern to effectively brown foods ..." (see page 10 of the Office Action), is completely unrelated to any need or problem addressed by the application at issue. As such, the asserted reason for combining Hunter and De Luca has nothing to do with the aim of preventing arcing and is particularly unrelated to the problem considered in the claimed invention. 
Accordingly, the assertion of the Office Action regarding a reason to combine the references is at best a broad conclusory statement which, standing alone, is not an explicit statement that provides an apparent reason for combining the cited references as required under KSR. Rather, the assertion of the Office Action is merely a vague assertion regarding issues that would be of no concern to one of skill in the art faced with the problem with which the inventors of the claimed invention were faced. Thus, De Luca is also not a proper reference since there is no apparent reason to combine Hunter and De Luca. 
Since De Luca cannot properly be combined with Hunter, it is respectfully submitted that the rejections of all claims based on the combination of these references are traversed. In particular, the rejections of claims 1-19 are all traversed on this basis.”
The Examiner’s Response:
Firstly, Applicant(s) alleges that “De Luca is not a proper reference for combination with Hunter since De Luca is nonanalogous art” because “the claimed invention is aimed at employing RF cooking, which is noted in paragraph [0003] of the specification as enabling fine- tuned control of cooking processes, which can lead to superior results in vastly shortened cooking times… Thus, De Luca is not analogous art and, therefore, cannot be relied upon to support an obviousness rejection under 35 U.S.C. §103”
In response to applicant’s argument that De Luca is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, De Luca (U.S. Pub. No. 2018/0027614 A1) discloses a wire mesh can be used in a microwave heater (RF cooking), as shown in De Luca Fig.10 and indicated by De Luca Par.0060-0061 [it is noted that De Luca Fig.10 is used for illustration purposes only to show that the De Luca wire mesh can be used in microwave heater (RF cooking)]. 
Therefore, the prior art De Luca and the Instant Application are in the same technical field. And thus, De Luca is analogous art.
Secondly, in response to applicant’s argument that “the reason provided by the Examiner, namely that it would have been obvious by one having ordinary skill in the art to combine the teachings of Hunter and De Luca "to provide evenly distributed heat" and "to provide radio frequency energy into the respective zones in a selected pattern to effectively brown foods ..." (see page 10 of the Office Action), is completely unrelated to any need or problem addressed by the application at issue. As such, the asserted reason for combining Hunter and De Luca has nothing to do with the aim of preventing arcing and is particularly unrelated to the problem considered in the claimed invention”. Examiner respectfully disagrees because although a claim should be interpreted in light of the specification disclosure, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim. It is noted that the feature upon which applicant relies (i.e., the aim of preventing arcing) is not recited in the rejected claim(s). 
Lastly, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, since the primary reference De Luca (U.S. Pub. No. 2018/0027614 A1) discloses the wire mesh can be used in the microwave heater (RF cooking), as shown in De Luca Fig.10 and indicated by De Luca Par.0060-0061 [it is noted that De Luca Fig.10 is used for illustration purposes only to show that De Luca wire mesh can be used in microwave heater (RF cooking)], it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify De Luca, by adding the teaching of radio frequency (RF) heating system using solid state electronic components include power amplifier electronics and control electronics, as taught by Hunter, in order to provide evenly distributed heat inside the oven cavity to cook food; furthermore, the cooking controller can be selectively distribute power to provide radio frequency energy into the respective zones in a selected pattern to effectively brown foods and have evenly distributed heat in various locations inside the oven cavity, as recognized by Hunter [Hunter; Par.0002, 0006-0007], as detailed below in the 35 U.S.C. 103 Rejection Section.
Therefore, claims 1-17 are maintained as rejected under 35 U.S.C. 103.

The Applicant(s)’ Argument: (Regarding claim 2 and its dependent claims 2-9)
“Deficiency of the cited references to meet that which is claimed 
Even if De Luca was considered to be a proper reference, the cited references fail to teach or suggest that which is claimed with respect to many of the recited features. In this regard, for example, claim 2 provides that the rack insulator substantially encloses at least a portion of the wire frame that is proximate to a corresponding one of the rack supports responsive to insertion of the rack into the cooking chamber. The Office Action alleges that De Luca discloses this in FIG. 2A or 7. However, De Luca discloses no such thing. In FIG. 2A, no insulator is shown at all. Thus, the only the disclosure of FIG. 7 can be applicable to this passage. However, in FIG. 7, the wire mesh (702) is attached to a primary conductor (704) that is in turn coupled to a secondary conductor (706 and 708), which is "covered or coded with an insulative material" (710). Thus, as can plainly be seen in FIG. 7, there is absolutely no part of the insulative material (710) that substantially encloses any part of the wire frame. Instead, the insulative material (710) is clearly and unambiguously separated physically from the wire frame (702). None of Hunter, Stewart, Schalueck and Dengler cures this deficiency of De Luca, and thus claim 2 is patentable (along with all its further dependent claims 3-9) over any combination of the cited references. However, some of those dependent claims have further features clearly not shown in any reference including, for example, claim 4 (no portion of any longitudinal mesh rod is enclosed at all, much less an end portion thereof), claim 5 (202 and 204 are body portions of a conductor, not an insulator), claim 6 (there are no joining channels at all), claim 7 (there are no reception slots at all in an insulator, 202 is a conductor), and claims 8 and 9 (see above for claim 7 - no reception slots in an insulator).”
 The Examiner’s Response:
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
In this case, the secondary reference De Luca Fig.7 teaches the insulator. All other limitations (for example: rack, wire frame) are already disclosed and/or suggested by the primary reference De Luca Fig.2. The secondary reference De Luca Fig.7 is modifying and adding features onto the wire mesh disclosed by De Luca Fig.2.
Similarly, regarding claim 4, De Luca Fig.2 in combination with De Luca Fig.7, the primary conductor 104 and the secondary conductor 210 (as shown in De Luca Fig.2A) covered by rack insulator (as cited and incorporative in the rejection of claim 1 below in the 35 U.S.C. 103 Rejection) substantially further encloses an end portion of the longitudinal mesh rods, as can be seen in De Luca annotated Fig.2A below. 

    PNG
    media_image1.png
    462
    556
    media_image1.png
    Greyscale

Similarly, regarding claim 5, De Luca Fig.2 in combination with De Luca Fig.7, the primary conductor 104 and the secondary conductor 210 (as shown in fig.2A) covered by rack insulator (as cited and incorporative in the rejection of claim 1 below in the 35 U.S.C. 103 Rejection) comprises the first body portion 202 and the second body portion 204 (as shown in fig.2A). 
Similarly, regarding claim 6, joining channels are shown in annotated fig.2B below, it can also be seen in the rejection of claim 5 in the 35 U.S.C. 103 Rejection Section below.

    PNG
    media_image2.png
    413
    580
    media_image2.png
    Greyscale

Similarly, regarding claim 7, De Luca Fig.2 in combination with De Luca Fig.7, the primary conductor and the secondary conductor (as shown in De Luca Fig.2A) covered by rack insulator (as cited and incorporative in the rejection of claim 1 below in the 35 U.S.C. 103 Rejection)	 comprises the first body portion 202 and the second body portion 204 (as shown in fig.2A), and reception slots are provided in the first body portion 202 and the second body portion 204.  
Similarly, regarding claims 8 and 9, De Luca Fig.2 in combination with De Luca Fig.7, the primary conductor and the secondary conductor (as shown in De Luca Fig.2A) covered by rack insulator (as cited and incorporative in the rejection of claim 1 below in the 35 U.S.C. 103 Rejection) comprises the first body portion 202 and the second body portion 204 (as shown in fig.2A), and reception slots are provided in the first body portion 202 and the second body portion 204.  

The Applicant(s)’ Argument: (Regarding independent claim 18)
With respect to independent claim 18, it is noteworthy again that the first and second body portions claimed are body portions of the insulator, not the conductor. Meanwhile, the alleged body portions of De Luca (i.e., elements 202 and 204) are clearly conductors. Thus, De Luca fails to teach or suggest a rack insulator comprising: a first body portion; and a second body portion, wherein the first body portion includes a first frame reception slot that substantially mirrors a second frame reception slot formed in the second body portion as recited in independent claim 18. 
The Examiner’s Response:
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In this case, the secondary reference De Luca Fig.7 teaches the insulator. De Luca Fig.2 in combination with De Luca Fig.7, the primary conductor 104 and the secondary conductor 210 (as shown in fig.2A) covered by rack insulator (as cited and incorporative in the rejection of claim 1 below in the 35 U.S.C. 103 Rejection) comprises the first body portion 202 and the second body portion 204 (as shown in fig.2A). Second frame reception slots of the second body portions are shown in annotated fig.2A below (second frame reception slots are where the primary conductor 104 and the secondary conductor 210 are fitted into, as shown in fig.2A), the first frame reception slot substantially mirrors the second frame reception slot so that they can be fitted together as shown in fig.2B.

    PNG
    media_image3.png
    418
    574
    media_image3.png
    Greyscale


The Applicant(s)’ Argument: (Regarding independent claim 20)
Independent claim 20 recites, inter alia, that the rack support body comprises a sidewall spacer portion and an insulated support surface that extends away from the sidewall spacer portion to define a platform on which the rack is enabled to be supported or slid. This feature is alleged to be disclosed by Stewart. However, Stewart does not even include the word "insulated" anywhere in its entire disclosure. Thus, Stewart clearly fails to teach or suggest any insulated support surface, much less one as recited in claim 20. Dengler fails to cure this deficiency of Stewart, and is not cited as such. Thus, Stewart and Dengler fail to teach or suggest that the rack support body comprises a sidewall spacer portion and an insulated support surface that extends away from the sidewall spacer portion to define a platform on which the rack is enabled to be supported or slid as recited in independent claim 20, whether considered alone or in combination.”
The Examiner’s Response:
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In this case, the primary reference Stewart discloses all limitations as recited in claim 20, except “the rack support body comprising insulating material”; however, the secondary reference Dengler teaches the rack support body comprising insulating material, as detailed in the rejection of claim 20 in the 35 U.S.C. 103 Rejection Section below. Therefore, the modification of Steward in view of Dengler teaches the rack support body and every part of the rack support body comprising insulating material, including the sidewall spacer portion and the rack support surface. Therefore, Stewart in view of Dengler teaches the rack support body comprises sidewall spacer portion and insulated support surface that extends away from the sidewall spacer portion to define a platform on which the rack is enabled to be supported or slid, as recited in independent claim 20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over De Luca et al. (Fig.2) (U.S. Pub. No. 2018/0027614 A1, previously cited) in view of De Luca et al. (Fig.7) (U.S. Pub. No. 2018/0027614 A1, previously cited), and further in view of Hunter (U.S. Pub. No. 2017/0071036 A1, previously cited).
Regarding claim 1, De Luca Fig.2 discloses an oven (oven, fig.5B; it is noted that fig.5B is an oven cavity including a wire mesh heater assembly disposed therein according to various embodiments, as indicated by Par.0022; therefore, oven cavity in fig.5B includes a mesh heater assembly 200 in Figs.2A-2B) comprising:
a cooking chamber (cooking chamber, see annotated fig.5B below) configured to receive a food product [it is noted that the limitation “configured to receive a food product” is intended use, and the cooking chamber in fig.5B is capable of receiving food product]; 
at least a pair of rack supports (a pair of rack supports as shown in annotated fig.2A) disposed at opposing sidewalls of the cooking chamber (it is noted that fig.5B is the oven cavity including the wire mesh heater assembly 200 in Fig.2A; therefore, when the wire mesh heater assembly Fig.2A is installed in fig.5B, the pair of rack supports disposes at opposing sidewalls of the cooking chamber, see annotated fig.5B); 
a rack (wire mesh heater 100, fig.2A) configured to support the food product responsive to placement of the rack on the rack supports (wire mesh heater 100 can support the food product responsive to placement of the wire mesh heater 100 on the rack supports when the mesh heater assembly 200 as shown in fig.2A is installed in oven cavity as shown in fig.5B);

    PNG
    media_image4.png
    484
    644
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    444
    627
    media_image5.png
    Greyscale

De Luca Fig.2 does not disclose:
a rack interface insulating assembly comprising an insulating material providing a dielectric barrier between the rack and the rack supports; and 
a radio frequency (RF) heating system configured to provide RF energy into the cooking chamber using solid state electronic components to heat the food product, 
wherein the solid state electronic components include power amplifier electronics and control electronics configured to control operation of the power amplifier electronics.
De Luca Fig.7 teaches:
a rack interface insulating assembly (rack interface insulating assembly as shown in annotated fig.7 below) comprising an insulating material (insulative material 710; fig.7, Par.0054) providing a dielectric barrier between the rack and the rack supports (because 710 is insulative material; thus, it provides a dielectric barrier between the wire mesh heater and the rack supports when the wire mesh heater assembly is installed in the oven cavity as shown in fig.5B); 

    PNG
    media_image6.png
    700
    848
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of De Luca Fig.2, by adding the teaching of the rack interface insulating assembly, as taught by De Luca Fig.7; because by doing so, the primary conductor 104 and the secondary conductor 210 of the mesh heater assembly 200 (see De Luca fig.2A) can be covered by insulative material in order to provide dielectric barrier between the wire mesh heater and the rack supports; therefore, the rack supports would not be overheated during cooking process, as recognized by De Luca [De Luca, Par.0054].
De Luca Fig.2 in view of De Luca Fig.7 teaches the apparatus as set forth above, but does not teach:
a radio frequency (RF) heating system configured to provide RF energy into the cooking chamber using solid state electronic components to heat the food product, 
wherein the solid state electronic components include power amplifier electronics and control electronics configured to control operation of the power amplifier electronics.
Hunter teaches an oven (Hunter figs.1-2) comprising:
a radio frequency (RF) heating system (radio frequency (RF) generator, Hunter Par.0018) [Hunter Par.0018 cited: “The energy application source may be a radio frequency (RF) generator.”] configured to provide RF energy into the cooking chamber using solid state electronic components to heat the food product (radio frequency (RF) generator provides RF energy into the cooking cavity using solid state electronic components to heat food product, as indicated by Hunter Par.0017 & Par.0021) [Hunter Par.0021 cited: “Food product placed on a rack or simply on a base of the cooking chamber 2 (e.g., in embodiments where racks are not employed) to be heated at least partially using RF or microwave energy”; Par.0017 cited: “the employment of solid state components to deliver energy into a cooking cavity”] [it is noted that solid state components are electronic because the oven comprises electrical interaction for component circuitry], 
wherein the solid state electronic components include power amplifier electronics (“power amplifiers”, as indicated by Hunter Par.0049) and control electronics (cooking controller 40; as shown in Hunter fig.2 and indicated by Par.0049) configured to control operation of the power amplifier electronics (cooking controller configured to control operation of power amplifier as indicated by Hunter Par.0049) [Hunter Par.0049 cited: “power amplifiers of the transmit array may each be configured to generate between about 250 W to 1 KW of energy and, responsive to control by the cooking controller”] [it is noted that power amplifier and cooking controller are electronic because the oven comprises electrical interaction for component circuitry].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of De Luca Fig.2 in view of De Luca Fig.7, by adding the teaching of radio frequency (RF) heating system using solid state electronic components include power amplifier electronics and control electronics, as taught by Hunter, in order to provide evenly distributed heat inside the oven cavity to cook food; furthermore, the cooking controller can be selectively distribute power to provide radio frequency energy into the respective zones in a selected pattern to effectively brown foods and have evenly distributed heat in various locations inside the oven cavity, as recognized by Hunter [Hunter; Par.0002, 0006-0007].

Regarding claim 2, De Luca Fig.2 in view of De Luca Fig.7 and Hunter teaches the apparatus as set forth above, De Luca also teaches:
wherein the rack interface insulating assembly comprises a rack insulator (insulative material 710 is rack insulator; fig.7, Par.0054; or as cited and incorporated in the rejection of claim 1 above), 
wherein the rack (wire mesh heater 100, fig.2A) comprises a wire frame (wire mesh heater 100 comprises wire frame as shown in annotated fig.2A below), and 
wherein the rack insulator substantially encloses at least a portion of the wire frame that is proximate to a corresponding one of the rack supports responsive to insertion of the rack into the cooking chamber [the primary conductor 104 and the secondary conductor 210 (as shown in fig.2A) covered by rack insulator (as cited and incorporative in the rejection of claim 1 above) substantially encloses at least a portion of the wire frame (as shown in annotated fig.2A below) that is proximate to a corresponding the rack supports responsive to insertion of the mesh heater assembly 200 into the cooking chamber fig.5B].

    PNG
    media_image7.png
    446
    627
    media_image7.png
    Greyscale


Regarding claim 3, De Luca Fig.2 in view of De Luca Fig.7 and Hunter teaches the apparatus as set forth above, De Luca Fig.2 also discloses:
wherein the rack comprises a wire mesh (wire mesh heater 100 comprises wire mesh as shown in annotated fig.2A below) including longitudinal mesh rods (longitudinal mesh rods as shown in annotated fig.2A below) and transverse mesh rods (transverse mesh rods as shown in annotated fig.2A below) [it is noted that the longitudinal mesh rods and transverse mesh rods as shown in prior art De Luca Fig.2A & Fig.7 are equivalent to the longitudinal mesh rods (712, 716) and transverse mesh rods (714, 718) as shown in the Drawings Fig.7B of the Instant Application; thus, the wire mesh heaters of prior art De Luca Fig.2A & Fig.7 and the rack of instant application are similar apparatuses] that extend between the wire frame (as shown in fig.2A, longitudinal mesh rods and transverse mesh rods extend between the wire frame of wire mesh heater 100).

    PNG
    media_image1.png
    462
    556
    media_image1.png
    Greyscale

However, De Luca Fig.2 does not disclose:
longitudinal mesh rods and transverse mesh rods substantially perpendicular to each other.
De Luca Fig.7 teaches:
longitudinal mesh rods (longitudinal mesh rods as shown in annotated fig.7 below) and transverse mesh rods (transverse mesh rods as shown in annotated fig.7 below) substantially perpendicular to each other (as shown in annotated fig.7, the longitudinal mesh rods and the transverse mesh rods substantially perpendicular to each other).


    PNG
    media_image8.png
    700
    780
    media_image8.png
    Greyscale

It would have been obvious to one of ordinary skill the art before the effective filing date of the claimed invention to substitute the De Luca Fig.2 longitudinal mesh rods and transverse mesh rods with the De Luca Fig.7 longitudinal mesh rods and transverse mesh rods because the substitution of one known element for another would yield predictable results of having wire mesh element in order to place food item. MPEP 2143 I (B). 

Regarding claim 4, De Luca Fig.2 in view of De Luca Fig.7 and Hunter teaches the apparatus as set forth above, De Luca also teaches:
wherein the rack insulator substantially further encloses an end portion of the longitudinal mesh rods [the primary conductor 104 and the secondary conductor 210 (as shown in fig.2A) covered by rack insulator (as cited and incorporative in the rejection of claim 1 above) substantially further encloses an end portion of the longitudinal mesh rods, as can be seen in annotated fig.2A].

Regarding claim 5, De Luca Fig.2 in view of De Luca Fig.7 and Hunter teaches the apparatus as set forth above, De Luca also teaches:
wherein the rack insulator [the primary conductor 104 and the secondary conductor 210 (as shown in fig.2A) covered by rack insulator (as cited and incorporative in the rejection of claim 1 above)] comprises 
a first body portion (first body portion 202; fig.2A, Par.0039) and a second body portion (second body portion 204; fig.2A, Par.0039), 
the first and second body portions each including joining channels (joining channels as shown in annotated fig.2B below) that align to enable a fastener (fastener 212; fig.2A) to be passed therethrough to join the first and second body portions together (as shown in annotated fig.2A & annotated fig.2B, the first and second body portions each including joining channels that align to enable fastener 212 to be passed therethrough to join the first and second body portions together).

    PNG
    media_image9.png
    464
    569
    media_image9.png
    Greyscale


    PNG
    media_image2.png
    413
    580
    media_image2.png
    Greyscale


Regarding claim 6, De Luca Fig.2 in view of De Luca Fig.7 and Hunter teaches the apparatus as set forth above, De Luca Fig.2 also discloses:
wherein a tongue-and-groove assembly is disposed on the first or second body portions to provide alignment of the joining channels when the first and second body portions are joined together (as shown in annotated figs.2A & 2B, the first and the second body portions are fitted together, edge to edge; therefore, tongue-and-groove assembly disposed on the first and second body portions to provide alignment of the joining channels when the first and second body portions are joined together).

    PNG
    media_image10.png
    445
    574
    media_image10.png
    Greyscale


Regarding claim 7, De Luca Fig.2 in view of De Luca Fig.7 and Hunter teaches the apparatus as set forth above, De Luca Fig.2 also discloses:
wherein the first body portion includes a first frame reception slot (first frame reception slots of the first body portions, as shown in annotated fig.2A below) that substantially mirrors a second frame reception slot formed in the second body portion (second frame reception slots of the second body portions, as shown in annotated fig.2A below; second frame reception slots are where the primary conductor 104 and the secondary conductor 210 are fitted into, as shown in fig.2A) [the first frame reception slot substantially mirrors the second frame reception slot so that they can be fitted together as shown in fig.2B], and 
wherein each of the first and second reception slots extends substantially parallel to a longitudinal length of the first and second body portions, respectively [as shown in annotated fig.2A below, the first reception slots extend substantially parallel to a longitudinal length of the first body portions 202, and the second reception slots extends substantially parallel to a longitudinal length of the second body portions 204].

    PNG
    media_image3.png
    418
    574
    media_image3.png
    Greyscale

	
Regarding claim 8, De Luca Fig.2 in view of De Luca Fig.7 and Hunter teaches the apparatus as set forth above, De Luca Fig.2 also discloses:
wherein the first and second reception slots bend about 90 degrees at opposing ends of the first and second body portions, respectively (it can be seen in annotated fig.2A below, the first reception slots bend about 90 degrees at the opposing ends of the first body portion 202, and the second reception slots bend about 90 degrees at the opposing ends of the second body portion 204).

    PNG
    media_image11.png
    439
    583
    media_image11.png
    Greyscale


Regarding claim 9, De Luca Fig.2 in view of De Luca Fig.7 and Hunter teaches the apparatus as set forth above, De Luca Fig.2 also discloses:
wherein rod reception slots are formed in a first body portion (rod reception slots are formed in the first body portions 202 as shown in annotated fig.2A below) of the rack insulator (in combination with De Luca Fig.7, the primary conductor 104 and the secondary conductor 210 (as shown in fig.2A) covered by rack insulator (as cited and incorporative in the rejection of claim 1 above)), the rod reception slots being configured to partially enclose ends of the longitudinal mesh rods (when the first body portions 202 and second body portions 204 are joined together as shown in annotated fig.2B below, rod reception slots partially enclose ends of the longitudinal mesh rods), 

    PNG
    media_image12.png
    456
    550
    media_image12.png
    Greyscale

wherein the rod reception slots (the rod reception slots of the first body portions 202, as shown in annotated fig.2A)  meet a rod support surface of a second body portion (rod support surface of the second body portion 204 is the upper surface of the second body portion 204, as shown in annotated fig.2A below) of the rack insulator (in combination with De Luca Fig.7, the primary conductor 104 and the secondary conductor 210 (as shown in fig.2A) covered by rack insulator (as cited and incorporative in the rejection of claim 1 above)) to form mesh rod channels (mesh rod channels as shown in annotated fig.2B below) [as shown in annotated fig.2A & fig.2B below, the rod reception slots meet the rod support surface of the second body portion 204 to form mesh rod channels].

    PNG
    media_image13.png
    453
    574
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    413
    580
    media_image14.png
    Greyscale


Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over De Luca et al. (Fig.2) (U.S. Pub. No. 2018/0027614 A1, previously cited) in view of De Luca et al. (Fig.7) (U.S. Pub. No. 2018/0027614 A1, previously cited) and Hunter (U.S. Pub. No. 2017/0071036 A1, previously cited), and further in view of Stewart et al. (U.S. Pub. No. 2017/0146246 A1, previously cited).
Regarding claim 10, De Luca Fig.2 in view of De Luca Fig.7 and Hunter teaches the apparatus as set forth above, De Luca also teaches:
wherein the rack interface insulating assembly (rack interface insulating assembly as shown in annotated fig.7 below; as cited and incorporated in the rejection of claim 1) comprises an insulated rack support (insulated rack support 710, as shown in annotated fig.7), the insulated rack support comprising a rack support body (rack support body is the body of insulated rack support 710), which includes the insulating material (710 is insulative material, as indicated by Par.0054). 

    PNG
    media_image15.png
    700
    802
    media_image15.png
    Greyscale

De Luca Fig.2 in view of De Luca Fig.7 and Hunter does not teach:
a metallic mounting bracket that mounts to one of the sidewalls of the cooking chamber.
Stewart teaches an oven rack assembly (oven 128, Stewart fig.13) comprising:
a metallic mounting bracket (mounting bracket as shown in Stewart annotated fig.13 below; mounting bracket is made of steel because as indicated by Stewart Par.0007, oven racks and other oven-related articles are manufactured from steel; therefore, Stewart mounting bracket is metallic mounting bracket) that mounts to one of the sidewalls of the cooking chamber (mounting bracket mounts to one of the sidewalls of the oven 128, as shown in Stewart annotated fig.13 below).

    PNG
    media_image16.png
    543
    734
    media_image16.png
    Greyscale

It would have been obvious to one of ordinary skill the art before the effective filing date of claimed invention to substitute the De Luca rack supports (see De Luca fig.5, or as cited and incorporated in the rejection of claim 1) with the Stewart mounting bracket because the substitution of one known element for another would yield predictable results of having rack supports so that the rack can be supported and placed inside the cooking chamber; furthermore, the mounting bracket supports as taught by Stewart would also allow the wire mesh/rack to be slid into the oven. MPEP 2143 I (B).

Regarding claim 11, De Luca Fig.2 in view of De Luca Fig.7, Hunter and Stewart teaches the apparatus as set forth above, Stewart also teaches: 
wherein the mounting bracket (mounting bracket, as shown in Stewart annotated fig.13 below) comprises 
an oven interface portion (oven interface portion, Stewart annotated fig.13 below) that is mounted to the one of the sidewalls of the cooking chamber (as shown in Stewart annotated fig.13 below, the oven interface portion is mounted to one of the sidewalls of the cooking chamber of oven 128) and 
a cantilevered portion that extends substantially perpendicularly away from the oven interface portion (as shown in Stewart annotated fig.13 below, the cantilevered portion extends substantially perpendicularly away from the oven interface portion)
wherein the mounting bracket (mounting bracket, Stewart annotated fig.13 below) further comprises 
a mounting plate (mounting plate, as shown in Stewart annotated fig.13 below) that extends substantially perpendicularly away from a distal end of the cantilevered portion relative to the oven interface portion (it can be seen in Stewart annotated fig.13 below, the mounting plate extends substantially perpendicularly away from the distal end of the cantilevered portion relative to the oven interface portion), and 
wherein the rack support body is attached to the mounting bracket via the mounting plate (as shown in Stewart annotated fig.13 below, the rack support body is attached to the mounting bracket via the mounting plate).

    PNG
    media_image17.png
    612
    737
    media_image17.png
    Greyscale

It would have been obvious to one of ordinary skill the art before the effective filing date of claimed invention to substitute the De Luca rack supports (see De Luca fig.5, or as cited and incorporated in the rejection of claim 1) with the Stewart rack supports assembly comprising mounting bracket because the substitution of one known element for another would yield predictable results of having rack supports so that the rack can be supported and placed inside the cooking chamber; furthermore, the rack supports assembly comprising mounting bracket as taught by Stewart would also allow the wire mesh/rack to be slid into the oven. MPEP 2143 I (B).

Regarding claim 12, De Luca Fig.2 in view of De Luca Fig.7, Hunter and Stewart teaches the apparatus as set forth above, Stewart also teaches: 
wherein the rack support body (rack support body, as shown in Stewart annotated fig.13 below) comprises 
a sidewall spacer portion (sidewall spacer portion, Stewart annotated fig.13 below) [it is noted that the sidewall spacer portion as shown in prior art Stewart annotated fig.13 below is equivalent to the sidewall spacer portion (824) as shown in the Drawings Fig.9C of the Instant Application; thus, the sidewall spacer portion of prior art Stewart and the sidewall spacer portion of the instant application are similar apparatuses] and 
an insulated support surface (insulated support surface, as shown in Stewart annotated fig.13 below) [it is noted that the Instant Application fails to describe whether “an insulated support surface” is made of insulating material or not (see Specification Objection section above); therefore, for the examination purposes, the insulated support surface is being interpreted as any surfaces that can provide support; it is further noted that the insulated support surface as shown in prior art Stewart annotated fig.13 below is equivalent to the insulated support surface (822) as shown in the Drawings Fig.9C of the Instant Application; thus, the insulated support surface of prior art Stewart and the insulated support surface of the instant application are similar apparatuses] that extends away from the sidewall spacer portion to define a platform on which the rack is enabled to be supported or slid (it can be seen in Stewart annotated fig.13 below, the insulated support surface extends away from the sidewall spacer portion to define a platform on which the rack is enable to be supported and slid).

    PNG
    media_image18.png
    609
    737
    media_image18.png
    Greyscale

It would have been obvious to one of ordinary skill the art before the effective filing date of claimed invention to substitute the De Luca rack supports (see De Luca fig.5, or as cited and incorporated in the rejection of claim 1) with the Stewart rack supports assembly because the substitution of one known element for another would yield predictable results of having rack supports so that the rack can be supported and placed inside the cooking chamber; furthermore, the rack supports assembly as taught by Stewart would also allow the wire mesh/rack to be slid into the oven. MPEP 2143 I (B).

Regarding claim 13, De Luca Fig.2 in view of De Luca Fig.7, Hunter and Stewart teaches the apparatus as set forth above, Stewart also teaches: 
wherein the sidewall spacer portion extends outwardly from one of the sidewalls of the cooking chamber (as shown in annotated fig.13 below, the sidewall spacer portion extends outwardly from one of the sidewalls of the cooking chamber), and 
the insulated support surface extends substantially perpendicularly away from the sidewall spacer portion to define an L shape (as shown in annotated fig.13 below, the insulated support surface extends substantially perpendicularly away from the sidewall spacer portion to define an L shape).

    PNG
    media_image19.png
    609
    737
    media_image19.png
    Greyscale

It would have been obvious to one of ordinary skill the art before the effective filing date of claimed invention to substitute the De Luca rack supports (see De Luca fig.5, or as cited and incorporated in the rejection of claim 1) with the Stewart rack supports assembly because the substitution of one known element for another would yield predictable results of having rack supports so that the rack can be supported and placed inside the cooking chamber; furthermore, the rack supports assembly as taught by Stewart would also allow the wire mesh/rack to be slid into the oven. MPEP 2143 I (B).

Regarding claim 14, De Luca Fig.2 in view of De Luca Fig.7, Hunter and Stewart teaches the apparatus as set forth above, Stewart also teaches: 
wherein the insulated support surface terminates at a bumper portion (bumper portion as shown in Stewart annotated fig.13 below; bumper portion is used to stop the rack from sliding pass distal end of mounting bracket when the rack is installed into the cooking chamber) formed at a distal end of the rack support body relative to a door of the oven (as shown in Stewart annotated fig.13 below, the insulated support surface terminates at a bumper portion  formed at distal end of rack support body relative to a door of oven 128).

    PNG
    media_image20.png
    526
    743
    media_image20.png
    Greyscale

It would have been obvious to one of ordinary skill the art before the effective filing date of claimed invention to substitute the De Luca rack supports (see De Luca fig.5, or as cited and incorporated in the rejection of claim 1) with the Stewart rack supports assembly because the substitution of one known element for another would yield predictable results of having rack supports so that the rack can be supported and placed inside the cooking chamber; furthermore, the rack supports assembly as taught by Stewart would also allow the wire mesh/rack to be slid into the oven. MPEP 2143 I (B).

Regarding claim 15, De Luca Fig.2 in view of De Luca Fig.7, Hunter and Stewart teaches the apparatus as set forth above, Stewart also teaches: 
wherein the bumper portion (bumper portion, Stewart annotated fig.13 below) is formed to include a shape (a shape having a curvature, as shown in Stewart annotated fig.13 below) configured to match a curvature of a corner portion of the rack (as shown in Stewart annotated fig.13 below, bumper portion is formed to include the shape having curvature that matches the curvature of the corner portion of the rack).

    PNG
    media_image21.png
    539
    776
    media_image21.png
    Greyscale

It would have been obvious to one of ordinary skill the art before the effective filing date of claimed invention to substitute the De Luca rack supports (see De Luca fig.5, or as cited and incorporated in the rejection of claim 1) with the Stewart rack supports assembly because the substitution of one known element for another would yield predictable results of having rack supports so that the rack can be supported and placed inside the cooking chamber; furthermore, the rack supports assembly as taught by Stewart would also allow the wire mesh/rack to be slid into the oven. MPEP 2143 I (B).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over De Luca et al. (Fig.2) (U.S. Pub. No. 2018/0027614 A1, previously cited) in view of De Luca et al. (Fig.7) (U.S. Pub. No. 2018/0027614 A1, previously cited) and Hunter (U.S. Pub. No. 2017/0071036 A1, previously cited), and further in view of Schalueck et al. (Pub. No. DE 102017101166 A1, previously cited).
Regarding claim 16, De Luca Fig.2 in view of De Luca Fig.7 and Hunter teaches the apparatus as set forth above, but does not teach:
wherein the insulating material comprises Polyether ether ketone (PEEK).
Schalueck teaches an oven rack assembly (10, Schalueck fig.2) comprising insulating material (6, Schalueck fig.2):
wherein the insulating material (insulating element 6, Schalueck fig.2) comprises Polyether ether ketone (PEEK) [insulating element 6 comprises Polyether ether ketone (PEEK) as indicated by Schalueck – Translated Document Par.0022] [Schalueck – Translated Document Par.0022 cited: “An insulator element made of plastic material is, for example, at least partially made of polyetheretherketone (PEEK)”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of De Luca Fig.2 in view of De Luca Fig.7 and Hunter, by adding the teaching of the insulating material comprises Polyether ether ketone (PEEK), as taught by Schalueck, in order to provide dielectric barrier between the wire mesh heater and the rack supports because PEEK has excellent dielectric properties, which means wherever this material is used it will also provide insulation, mechanical, and physical protection; therefore, the rack supports would be protected and would not be overheated during cooking process.

Regarding claim 17, De Luca Fig.2 in view of De Luca Fig.7 and Hunter teaches the apparatus as set forth above, but does not teach:
wherein a thickness of the insulating material is at least about 0.5 cm +/- 0.1 cm.
Schalueck teaches an oven rack assembly (10, Schalueck fig.2) comprising insulating material (6, Schalueck fig.2):
wherein a thickness of the insulating material is at least about 0.5 cm +/- 0.1 cm (Schalueck – Translated Document Par.0020 indicated: “the insulator element has a thickness of at least 3 mm and preferably at least 4 mm and particularly preferably at least 5 mm or more”; therefore; the thickness of insulator element can be 4 mm (0.4 cm), 5 mm (0.5 cm), or more; as indicated by Schalueck, – Translated Document Par.0020) [it is noted that the limitation “0.5 cm +/- 0.1 cm” is in alternative form; therefore, only one of these features were given patentable weight during examination].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of De Luca Fig.2 in view of De Luca Fig.7 and Hunter, by adding the teaching of the thickness of insulating material, as taught by Schalueck, in order to effectively provide dielectric barrier between the wire mesh heater and the rack supports, as well as the cooking chamber; specifically, these particular thicknesses of insulating material, as taught by Schalueck, ensure that an air gap between the wire mesh heater/rack and the cooking chamber is large enough to effectively counteract flashovers, as recognized by Schalueck [Schalueck, Translated Document Par.0020].

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over De Luca et al. (Fig.2) (U.S. Pub. No. 2018/0027614 A1, previously cited) in view of De Luca et al. (Fig.7) (U.S. Pub. No. 2018/0027614 A1, previously cited).
Regarding claim 18, De Luca Fig.2 discloses a rack insulator (wire mesh heater assembly 200, fig.2A) for an oven (for oven as shown in fig.5B; it is noted that fig.5B is oven cavity including a wire mesh heater assembly disposed therein according to various embodiments, as indicated by Par.0022; therefore, oven cavity in fig.5B includes a mesh heater assembly 200 in Figs.2A-2B)), 
the rack insulator (wire mesh heater assembly 200, fig.2A) being configured to substantially enclose at least a portion of a wire frame or a rack of the oven (wire mesh heater assembly 200 substantially enclose at least a portion of a wire frame as shown in annotated fig.2A below) that is proximate to a corresponding rack support (rack support as shown in annotated fig.2A below) that supports the rack in the oven responsive to insertion of the rack into the oven (as shown in annotated fig.2A below, wire mesh heater assembly 200 substantially enclose at least a portion of a wire frame that is proximate to a corresponding rack support that supports the rack in the oven (oven, fig.5B) responsive to insertion of the rack into the oven (oven, fig.5B)), 

    PNG
    media_image7.png
    446
    627
    media_image7.png
    Greyscale

the rack insulator (wire mesh heater assembly 200, fig.2A) comprising 
a first body portion (first body portions 202, as shown in annotated fig.2A below); and 
a second body portion (second body portions 204, as shown in annotated fig.2A below), 

    PNG
    media_image9.png
    464
    569
    media_image9.png
    Greyscale


wherein the first body portion includes a first frame reception slot (first frame reception slots of the first body portions, as shown in annotated fig.2A below) that substantially mirrors a second frame reception slot formed in the second body portion (second frame reception slots of the second body portions, as shown in annotated fig.2A below; second frame reception slots are where the primary conductor 104 and the secondary conductor 210 are fitted into, as shown in fig.2A) [the first frame reception slot substantially mirrors the second frame reception slot so that they can be fitted together as shown in fig.2B], and 
wherein each of the first and second reception slots extends substantially parallel to a longitudinal length of the first and second body portions, respectively [as shown in annotated fig.2A below, the first reception slots extend substantially parallel to a longitudinal length of the first body portions 202, and the second reception slots extends substantially parallel to a longitudinal length of the second body portions 204].

    PNG
    media_image3.png
    418
    574
    media_image3.png
    Greyscale

De Luca Fig.2 does not disclose:
the rack insulator comprising an insulating material.  
De Luca Fig.7 discloses:
the rack insulator (wire mesh heater assembly 700, fig.7) comprising insulating material (insulative material 710, fig.7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of De Luca Fig.2, by adding the teaching of the rack insulator comprises insulating material, as taught by De Luca Fig.7; because by doing so, the primary conductor 104 and the secondary conductor 210 of the wire mesh heater assembly 200 (see De Luca fig.2A) can be covered by insulative material in order to provide dielectric barrier between the wire mesh heater and the rack supports; therefore, the rack supports would not be overheated during cooking process, as recognized by De Luca [De Luca, Par.0054].

Regarding claim 19, De Luca Fig.2 in view of De Luca Fig.7 teaches the apparatus as set forth above, De Luca Fig.2 also discloses:
wherein the first and second reception slots bend about 90 degrees at opposing ends of the first and second body portions, respectively (as shown in annotated fig.2A below, the first reception slots bend about 90 degrees at the opposing ends of the first body portion 202, and the second reception slots bend about 90 degrees at the opposing ends of the second body portion 204)

    PNG
    media_image11.png
    439
    583
    media_image11.png
    Greyscale


Claims 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stewart et al. (U.S. Pub. No. 2017/0146246 A1, previously cited) in view of Dengler et al. (Pub. No. DE 102013214852 A1, previously cited).
Regarding claim 20, Stewart discloses an insulated rack support (rack support, as shown in Stewart annotated fig.13 below) for an oven (for oven 128, Stewart fig.13), the insulated rack support comprising: 
a rack support body (rack support body (i.e., body of the rack support), as shown in Stewart annotated fig.13 below), and 
a metallic mounting bracket (mounting bracket as shown in Stewart annotated fig.13 below; mounting bracket is made of steel because as indicated by Stewart Par.0007, oven racks and other oven-related articles are manufactured from steel; therefore, Stewart mounting bracket is metallic mounting bracket) that mounts to a sidewall of the oven (mounting bracket mounts to a sidewall of the oven 128, as shown in Stewart annotated fig.13 below), 
wherein the rack support body is attachable to the mounting bracket (as shown in Stewart annotated fig.13 below, the rack support body is attachable to the mounting bracket), 
wherein the rack support body (rack support body, Stewart annotated fig.13 below) comprises 
a sidewall spacer portion (sidewall spacer portion, Stewart annotated fig.13 below) [it is noted that the sidewall spacer portion as shown in prior art Stewart annotated fig.13 below is equivalent to the sidewall spacer portion (824) as shown in the Drawings Fig.9C of the Instant Application; thus, the sidewall spacer portion of prior art Stewart and the sidewall spacer portion of the instant application are similar apparatuses] and 
an insulated support surface (insulated support surface, as shown in Stewart annotated fig.13 below) [it is noted that the Instant Application fails to describe whether “an insulated support surface” is made of insulating material or not (see Specification Objection section above); therefore, for the examination purposes, the insulated support surface is being interpreted as any surfaces that can provide support; it is further noted that the insulated support surface as shown in prior art Stewart annotated fig.13 below is equivalent to the insulated support surface (822) as shown in the Drawings Fig.9C of the Instant Application; thus, the insulated support surface of prior art Stewart and the insulated support surface of the instant application are similar apparatuses] that extends away from the sidewall spacer portion to define a platform on which the rack is enabled to be supported or slid (it can be seen in Stewart annotated fig.13 below, the insulated support surface extends away from the sidewall spacer portion to define a platform on which the rack is enable to be supported and slid), and 

    PNG
    media_image22.png
    609
    1003
    media_image22.png
    Greyscale


wherein the insulated support surface terminates at a bumper portion (bumper portion as shown in Stewart annotated fig.13 below; bumper portion is used to stop the rack from sliding pass distal end of mounting bracket when the rack is installed into the cooking chamber) formed at a distal end of the rack support body relative to a door of the oven (as shown in Stewart annotated fig.13 below, the insulated support surface terminates at the bumper portion  formed at distal end of rack support body relative to a door of oven 128), 

    PNG
    media_image20.png
    526
    743
    media_image20.png
    Greyscale

the bumper portion (bumper portion, Stewart annotated fig.13 below) being formed to include a shape (a shape having a curvature, as shown in Stewart annotated fig.13 below) configured to match a curvature of a corner portion of the rack (as shown in Stewart annotated fig.13 below, bumper portion is formed to include the shape having curvature that matches the curvature of the corner portion of the rack).

    PNG
    media_image21.png
    539
    776
    media_image21.png
    Greyscale

Stewart does not disclose:
the rack support body comprising an insulating material.
Dengler teaches a rack support (17, fig.12) for oven comprising:
the rack support body (pull-out element 18, fig.12) comprising an insulating material (pull-out element 18 is made of an electrically insulating material, as indicated by Dengler Abstract) [Dengler, Translated Abstract cited: “the pull-out element (18) is made of an electrically insulating material”].

    PNG
    media_image23.png
    730
    668
    media_image23.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Stewart, by adding the teaching of the rack support body comprising insulating material, as taught by Dengler, in order to provide dielectric barrier between the wire mesh heater and the rack supports, as well as the cooking chamber; therefore, the rack supports would be protected and would not be overheated during cooking process, as recognized by Dengler [Dengler, Par.0009].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Huynh et al. (U.S. 2013/0228568 A1, newly cited) discloses an oven including a radio frequency (RF) source, a cooking chamber into which RF energy is providable via the RF source, and the oven may include multiple racks or may include rack (or pan) supports or guide slots in order to facilitate the insertion of one or more racks or pans holding food product that is to be cooked.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO TRAN-LE whose telephone number is (571) 272-7535. The examiner can normally be reached M-F 9:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THAO UYEN TRAN-LE/Examiner, Art Unit 3761                                                                                                                                                                                                        

/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792